Citation Nr: 1717765	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for a psychotic disorder and mood disorder for the period of the claim prior to October 26, 2015.


REPRESENTATION

Veteran is represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in January 2015, March 2015, and August 2015 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran indicated in a May 2017 written correspondence that he wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect   to the issue of entitlement to a rating in excess of 50 percent for a psychotic disorder and mood disorder for the period of the claim prior to October 26, 2015. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done  on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a written correspondence received in May 2017, the Veteran indicated that he wished to withdraw his pending appeal.  As such, no allegation of error of fact or law remains before the Board with respect to the issue of entitlement to an increased rating for a psychotic disorder and mood disorder for the period of the claim prior   to October 26, 2015.  Accordingly, the Veteran has withdrawn his appeal, and it is dismissed.


ORDER

The appeal as to entitlement to a rating in excess of 50 percent for a psychotic disorder and mood disorder for the period of the claim prior to October 26, 2015, is dismissed.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


